Exhibit 10.04

 

2016 AMENDMENT TO LEASE

 

This 2016 Amendment to Lease ("2016 Amendment") is made and entered into as of
May 12, 2016 by and between 6077 Fulton Industrial Boulevard, LLC, ("Landlord")
and Simco Automotive Trim, Inc., ("Tenant") with reference to the following
Recitals:

 

RECITALS

 

A.Landlord's predecessors and Tenant previously entered into a written lease
dated March 25, 2003 and amended on October 29, 2010, (as amended, the "Lease")
for that premises located at 6077 Fulton Industrial Boulevard, Atlanta, GA 30366
(the "Premises"); and

 

B.The parties now wish to provide an opportunity for Tenant to extend the Term
of the Lease, and they wish to otherwise amend the Lease as further described
below.

 

NOW THEREFORE, in consideration of the mutual covenants and conditions contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.Renewal Option. The Term of the Lease currently ends on April 15, 2017, which
date represents the end of the last remaining Renewal Option contained in the
Lease. Therefore, the following language is added to the Lease as a renewal
option; all previous references to any renewal options (including Exhibit H) are
hereby deleted and replaced by the following:

 

Tenant shall have one (1) additional option (the "Renewal Option") to extend the
Term for all (but not less than all) of the Premises which are demised under
this Lease as of the date of this 2016 Amendment, subject to the following terms
and conditions:

 

(a)This Lease is in full force and effect, and Tenant is neither in Default at
the time Tenant exercises the Renewal Option nor at the commencement of the
Renewal Term, but Landlord shall have the right at its sole discretion to waive
the non-default condition herein;

 

(b)The Renewal Term shall be upon all of the same terms, covenants and
conditions as provided in the Lease, except that: (i) Tenant may not again
exercise the Renewal Option during the Renewal Term so as to further extend the
Term beyond the Expiration Date of the Renewal Term; and (ii) the Base Rent
payable for the Renewal Term shall be:

 



Period Annual Base Rent Monthly Base Rent PSF 4/16/2017 - 4/15/2018 $152,750.00
$12,729.17 $3.25



 

(c)Tenant shall exercise the aforementioned Renewal Option by providing Landlord
with written notice thereof on or before the date that is nine (9) months prior
to the end of the current Term ("Notice"). The execution of this 2016 Amendment
by the Tenant shall constitute the Tenant's official notice to Landlord of
Tenant's intent to exercise of the Renewal Option.

 



 1 



 

(d)The Renewal Option shall be void if, on either the date upon which Tenant
exercises such Renewal Option or upon the commencement date of the Renewal Term,
there shall exist any sublease of the Premises, or any part thereof, by Tenant
(other than to a Permitted Transferee, as such is defined in the Lease).

 

2.No Other Extensions or Options. Except for the Renewal Option described in
Section 1 above, the parties acknowledge that Tenant has no further options to
renew or extend this Lease. Further, Tenant acknowledges that it shall have no
early termination rights, termination options, rights of first opportunity or
similar rights of any kind under the Lease, and Exhibits F and G-1, G-2, G-3 are
all hereby deleted from the Lease.

 

3.Landlord. "Landlord" for purposes of the Schedule is:

 



  Name:  6077 Fulton Industrial Boulevard, LLC   Entity Type: LLC   State of
Formation:  Georgia   Address: c/ o Huntington Group,  LLC     9960 West
Cheyenne Avenue, Suite 212      Las Vegas, Nevada  89129



 

4.AS IS: Representation. Tenant continues to occupy the Premises and extends the
Lease "AS IS", WHERE IS". Landlord has no obligations to improve the Premises in
connection with this 2016 Amendment.

 

5.Brokerage. No brokers are involved in this 2016 Amendment. Tenant shall
indemnify, defend and hold Landlord harmless from any claim of brokerage fees or
commissions in connection with this 2016 Amendment arising from Tenant's
actions.

 

6.Construction; Effectiveness of Lease. The captions and headings used in this
2016 Amendment are for the purposes of convenience only and shall not affect the
meaning, interpretation, or validity of this 2016 Amendment. This 2016 Amendment
may be executed in multiple counterparts, each of which shall be deemed an
original, and all of which, taken together, shall constitute one and the same
agreement Except as specifically set forth in this 2016 Amendment, the terms and
conditions of the Lease remain in effect and unchanged. Nothing herein modifies
or in any manner reduces the effectiveness of any guaranty. PDF, facsimile or
digital execution is binding for all purposes.

 

7.Entire Agreement. The Lease and this 2016 Amendment constitute the entire
agreement between the parties, and supersede all prior agreements, negotiations,
and oral or written communications with respect to the subject matter of the
Lease. The parties acknowledge that neither has relied on any statements,
representations, agreements, or warranties except those stated in the Lease. No
representations, warranties, covenants, agreements, or conditions not expressed
in the Lease or this 2016 Amendment shall be binding upon the parties or operate
to interpret, change, or restrict the provisions of the Lease unless executed in
writing by the parties. Mathematical and other similar clerical/ scriveners
errors in or under the Lease may be rectified by the Landlord in its discretion,
from time to time. In the case of any erroneous billing/ failure to bill, the
error may be corrected from time to time

 



 2 



 

and delay in billing will not waive or reduce Landlord's rights, including its
right to collect amounts previously due or chargeable. The parties executing
this 2016 Amendment have been duly authorized to do so.

 

IN WITNESS HEREOF, the parties have executed this 2016 Amendment as of the day
and year first written above.

 



LANDLORD:   TENANT:       6077 Fulton Industrial Boulevard, LLC Simco Automotive
Trim, Inc.             By:  /s/ Mark Milakovich   By:    /s/ Ron Lataille       
Title:  Authorized Signatory   Title:  Treasurer       STATE OF TEXAS )   COUNTY
OF DALLAS  ) SS:  



 

The foregoing instrument was acknowledged before me this 17th day of June, 2016
by Mark Milakovich, the Authorized Signatory of 6077 Fulton Industrial
Boulevard, LLC, a Georgia limited liability company, on behalf of the Landlord.

 

  /s/ Kevin Labor     Notary Public  



 



STATE OF  MASSACHUSETTS ) COUNTY OF  ESSEX ) SS:



 

 



The foregoing instrument was acknowledged before me this 12th day of May, 2016
by Ron Lataille, the Treasurer of Simco Automotive Trim, on behalf of the
Tenant.

 



  /s/ Amy Concannon     Notary Public  

 

 

 

3



 

 